11-723, 13-3615
     Chen, Huang v. Sessions


                               UNITED STATES COURT OF APPEALS
                                   FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals for
 2   the Second Circuit, held at the Thurgood Marshall United States
 3   Courthouse, 40 Foley Square, in the City of New York, on the
 4   9th day of August, two thousand seventeen.
 5
 6   PRESENT:
 7            JON O. NEWMAN,
 8            DENNIS JACOBS,
 9            PIERRE N. LEVAL,
10                 Circuit Judges.
11   _____________________________________
12
13   CUI PING CHEN, AKA ANNIE DUONG
14   v. SESSIONS,                                                    11-723
15   A078 853 842
16   ____________________________________
17
18   SHAO LAN HUANG v. SESSIONS,                                     13-3615
19   A095 758 711
20   _____________________________________
21
22            UPON DUE CONSIDERATION of these petitions for review of

23   Board of Immigration Appeals (“BIA”) decisions, it is hereby

24   ORDERED, ADJUDGED, AND DECREED that the petitions for review

25   are DENIED.

26
1            These petitions challenge decisions of the BIA that

2    affirmed decisions of Immigration Judges (“IJ”) denying asylum,

3    withholding of removal, and relief under the Convention Against

4    Torture (“CAT”).          The applicable standards of review are well

5    established.          See 8 U.S.C. § 1252(b)(4)(B); see also Jian Hui

6    Shao v. Mukasey, 546 F.3d 138, 157-58 (2d Cir. 2008).

7            Petitioners, both natives and citizens of China, applied

8    for asylum, withholding of removal, and CAT relief based on

9    claims that they fear persecution because they have violated

10   China’s population control program with the birth of their

11   children in the United States.             For largely the same reasons

12   as this Court set forth in Jian Hui Shao, we find no error in

13   the      agency’s      determination   that    Petitioners   failed   to

14   demonstrate their eligibility for relief.              See 546 F.3d at

15   158-68; see also Paul v. Gonzales, 444 F.3d 148, 156-57 (2d Cir.

16   2006).

17           For the foregoing reasons, the petitions for review are

18   DENIED.          As we have completed our review, any stays of removal

19   that the Court previously granted in these petitions are

20   VACATED, and any pending stay motions in these petitions are

21   DISMISSED as moot.          Any pending requests for oral argument in

                                            2
     10242016-12-13
1   these petitions are DENIED in accordance with Federal Rule of

2   Appellate Procedure 34(a)(2), and Second Circuit Local Rule

3   34.1(b).

4                               FOR THE COURT:
5                               Catherine O’Hagan Wolfe, Clerk




                                 3
    10242016-12-13